Citation Nr: 1203111	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  05-37 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran had active military service from April 1976 to April 1980, with a prior period of active duty for training from May 1975 to October 1975. 

This matter comes before the Board of Veterans' Appeals  (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  Thereafter, the claims file was transferred to the Veteran's local RO in Louisville, Kentucky. 

This matter was previously before the Board in October 2008, at which time the Veteran's claim was reopened on a finding that new and material evidence had been received, and remanded for further development.  It was again before the Board in March 2009 when the Board denied the Veteran's reopened claim.  The Veteran appealed the March 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2009, the Court vacated the Board's March 2009 decision and remanded the case to the Board for development consistent with an October 2009 Joint Motion for Remand (Joint Motion).  In September 2010, the Board remanded the case for additional development.  The case is now before the Board for final appellate consideration.


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's current back disability is related to active service.



CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in August 2003, VA informed the appellant of what evidence was required to substantiate her claim, and of her and VA's respective duties for obtaining evidence.  Correspondence dated in October 2008 notified her that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in SSOCs dated in January 2009 and October 2011, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of post-service VA and private treatment and assessment.  In addition, the claims file contains lay statements and the Veteran's statements in support of her claim.  The Board has carefully reviewed these statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination in November 2008, and an addendum medical opinion was obtained in December 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA addendum obtained in this case is more than adequate, as it is predicated on a reading of the Veteran's claims file and the results of the November 2008 examination.  It considers all of the pertinent evidence of record, to include the statements of the Veteran.  The examiner provided a rationale for the opinion that he could not resolve the issue of whether it was at least as likely as not that the Veteran's current back disability was causally related to service without resort to mere speculation.  As the examiner explained the basis for being unable to render the opinion without resort to mere speculation, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In November 2011 correspondence, the Veteran stated that she did not have any additional evidence regarding her appeal.  She asked that her case be forwarded to the Board immediately.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim. 

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis, as a chronic disease, becomes manifest to a compensable degree within one year from the date of termination of such service, such arthritis shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of arthritis during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1131 , 1137; 38 C.F.R. §§ 3.307, 3.309 (2011). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

The Veteran asserts that service connection is warranted for a back disability.  She alleges she developed back pain in service after being required to move equipment, supplies, and wooden tables when the department she worked for at the Ireland Army Community Hospital in Fort Knox, Kentucky, moved to a temporary location due to renovations.  See Veteran's November 2003 Statement. 

The Board finds that the first element of a service connection claim, that of a current disability, has been met.  In this regard, the November 2008 VA examiner diagnosed the Veteran with degenerative joint disease of the thoracic and lumbar spine, and lumbar radiculopathy secondary to spinal stenosis.  An MRI of the lumbosacral spine was performed at the November 2008 VA examination, the impression of which was "degenerative changes most prominent at L4-L5 with a broad-based posterior disc bulge and ligamentum flavum hypertrophy resulting in moderate spinal canal stenosis and moderate narrowing of bilateral lateral recesses."  In addition, an MRI of the thoracic spine was performed at this examination, the impression of which was "mild degenerative changes in the thoracic spine without significant disc bulges" and "contour deformity of the thoracic cord anteriorly directed at the level of T5."  Thoracic myelography was recommended for further evaluation in order to exclude cord herniation. 

In addition, medical evidence of record indicates that the Veteran has a history of degenerative disc disease of the thoracic spine.  See, e.g., August 2004 VA Medical Record.  There is medical evidence of record which demonstrates that the Veteran has lumbar spine osteoporosis as well.  See, e.g., February 2003 VA Bone Density Test.  Further, there are private chiropractic records in the claims file which diagnose the Veteran with lumbar and thoracic spine subluxation.  See February 2003 Private Medical Record. 

With regard to the in-service incurrence of an injury or disease, the Veteran's service treatment records disclose that she sought treatment for her back three times while in service.  There is a June 1975 chronological record of medical care which notes the Veteran's complaints of lower back problems enduring approximately one week.  Muscle tenderness was noted on examination.  There is a June 1976 chronological record of medical care which notes the Veteran's complaints of mild back pain enduring two days, and having its onset after she was lifting boxes.  The impression at that time reflected a muscle strain.  There is also a January 1980 chronological record of medical care which notes a several month history of lower back pain with no history of a specific injury.  The impression at that time was mechanical back pain secondary to L5-S1 loss of motion.  A report of the Veteran's clinical separation examination is not of record.  Based on these records, the Board finds that the in-service incurrence of an injury or disease with regard to the Veteran's back has also been demonstrated. 

However, the Board finds that there is no medical evidence of a causal nexus between the Veteran's current back disability and her military service.  Although various VA and private medical records in the claims file note that the Veteran reported injuring her back in service, none of these records contain a medical opinion asserting any nexus between the Veteran's current disability and such in-service back injury.  

In fact, there is a February 2003 VA medical record from a physical therapist which notes the Veteran's assertion that her back complaints stem from carrying wooden tables during active duty, but ultimately finds that the Veteran's back pain is due to her postural issues.  

In November 2008, the Veteran was afforded a VA examination with regard to the issue of whether her current back disability is related to her military service.  The VA examiner noted that he had reviewed the Veteran's claims file and medical records.  He noted the relevant service treatment records showing the Veteran's complaints of back pain in service.  The VA examiner noted that the Veteran reported that low and middle back pain began in 1978.  The Veteran reported that she had had to lift heavy boxes and wooden tables in service, and that she has had back pain ever since, with no recovery.  The location of the Veteran's back pain was noted to be her low mid-back, and the middle of her back between the shoulder blades.  At the November 2008 VA examination, the Veteran reported experiencing radiating pain into her left leg, foot, and toes.  With regard to posture, the November 2008 VA examiner noted that the Veteran continuously shifted from side to side when seated, was slow to rise and stand, and exhibited guarding while standing.  The Veteran was also noted to ambulate very slowly. 

After performing a full physical examination, the VA examiner gave two seemingly contradictory opinions: that he could not express an opinion as to causation without resort to mere speculation, and that there was not an adequate nexus for a causal relationship.  

Pursuant to the October 2009 Joint Motion and the September 2010 Board remand, in December 2010 the VA examiner provided a supplemental opinion to clarify his November 2008 opinion.  He noted that he had been asked to provide an opinion as to whether it was at least as likely as not that the Veteran's current back disability was causally related to service.  The examiner stated that he could not resolve this issue without resort to mere speculation.  He explained that he was unable to find a separation medical examination in the medical records, and there was no documentation of back problems until nearly 20 years after the Veteran's separation from the military.  He noted that the fact that there was no such documentation created uncertainty if the current low back condition was or was not related to military service.  He stated that it was within the realm of possibility that the current low back disability was related to cumulative [post-service] wear and tear on the low back.  He stated that it was also within the realm of possibility that the current low back disability was caused by events in the service.  He stated that "[i]t is the lack of objective evidence post separation from the service that makes this question uncertain.  Also, there is not [sic] diagnostic testing available that would clarify this issue."  

The Board finds that the VA examiner is essentially stating that the question of causation in this case was one that could not be answered.  Thus, the examiner provides "sufficient facts or data" that it would require speculation to state that the Veteran's current back disability was incurred during active service.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 302 (2009).  See also Jones, 23 Vet. App. at 382.

The Board also finds that the December 2010 opinion constitutes highly probative evidence that any current medical opinion that it was at least as likely as not that the Veteran's current back disability was causally related to service would be speculative.  The VA opinion is based on a review of the Veteran's claims file and medical records, and is supported by references to them.  The VA examiner explained his opinion by analyzing the Veteran's medical history in terms of medical principles and his own medical expertise.  This fact is particularly important, in the Board's judgment, as the references and analysis make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

In this regard, the Board notes that the Veteran has asserted that a causal nexus exists between her current back disability and her military service.  While lay persons are not competent to offer medical opinions, see Espiritu, supra, the Board acknowledges that the Veteran has had some medical training.  Her military occupational specialties were those of a medical specialist and a physical therapy specialist.  However, there is no evidence that the Veteran has specialized training specifically allowing her to diagnose a back disability or to comment on the etiology thereof.  

To the extent that it might be argued that the Veteran is competent to make such determinations, the Board finds the December 2010 medical opinion (that it would be speculative to state that it was at least as likely as not that the Veteran's current back disability was causally related to service) outweighs the Veteran's assertions.  Again, the Board finds it significant that the VA examiner reviewed the Veteran's claims folder, performed an objective examination of the Veteran, and provided extensive supporting rationale explaining his conclusions.  See Bloom, supra; Prejean, supra; and Elkins, supra.  Therefore, the Board finds that a causal nexus between the Veteran's current back disability and her military service has not been shown in this case. 

In the absence of evidence showing a chronic condition in service, however, the Veteran's current diagnosis may still be service connected per 38 C.F.R. § 3.303(b) if a "continuity of symptomatology is demonstrated."  Savage, 10 Vet. App. at 496; see also 38 C.F.R. § 3.303(d).  However, the Board finds no demonstration of a continuity of symptomatology since service in this case.  As noted above, the Veteran's examination upon separation from service is not of record.  However, there is no medical evidence of a post-service back disability until 1999, almost 20 years after the Veteran's separation.  See, e.g., July 1999 VA Medical Record.  Although there are two VA X-ray examinations of the Veteran's lumbar spine prior to 1999, both of these examinations found a normal lumbosacral spine.  See March 1994 VA Medical Record; July 1994 VA Medical Record.  The Board notes that a prolonged period without medical complaint or demonstration and the amount of time that has elapsed since military service can be considered as evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

In finding that no continuity of symptomatology exists in this case, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lack of contemporaneous medical evidence is a factor that the Board can consider and weigh against a Veteran's lay evidence, however the lack of such records does not, in and of itself, render lay evidence incredible. Id.  In adjudicating this claim, the Board must evaluate the credibility of the Veteran's statements, as well as that of other lay statements.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

In this regard, the Board acknowledges the Veteran's allegations that she has suffered from back pain continuously with no reprieve ever since military service.  See, e.g., the Veteran's November 2003 statement (referring to her back pain as getting increasingly worse, and noting 25 years of pain and suffering) and the report of the November 2008 VA Examination (noting the Veteran's statement that her back pain began in service and has existed ever since).  In addition, the Veteran has submitted numerous lay statements from individuals noting the Veteran's pain and suffering throughout the years and stating that she has asked others at times to "massage and beat" the upper part of her back in order to obtain temporary relief. 

The Board concludes that the Veteran and the lay witnesses are competent to present evidence regarding the continuity of the Veteran's symptoms after service.  See Buchanan, 451 F.3d at 1336.  Further, although the lack of contemporaneous medical evidence is not dispositive on the issue of the credibility of the Veteran and the lay witnesses, such lack of evidence is for consideration, and weighs against the Veteran's claim in this case.  Id.  Additionally, the Board does not find the lay evidence of continuity of symptomatology to be credible in this instance, when weighed against the evidence of record as a whole.  In particular, the Board again refers to the March 1994 and July 1994 negative X-ray examination reports.  In addition, the December 2010 VA medical opinion constitutes highly probative evidence that any current medical opinion that it was at least as likely as not that the Veteran's current back disability was causally related to service would be speculative.  Finally, the Board notes that even in situations of continuity of symptomatology after service, there still must be medical evidence relating the current conditions at issue to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  Such has not been demonstrated in this case. 

Finally, the Board has also considered whether presumptive service connection for a chronic disease, arthritis, is warranted in this case for the Veteran's degenerative joint disease of the back.  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of record does not establish any clinical manifestations of degenerative joint disease of the back within the applicable time period.  As such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a back disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a back disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


